Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Denise Payne and Access for the Disabled, Inc., appeal the district court’s orders dismissing their claims arising under Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12181-12189 (2006), and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Access for the Disabled, Inc. v. Penn. Mar. Assoc., L.L.C., No. 8:09-cv-01365-PJM (D. Md. May 4, 2010; June 24, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.